                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: __4/8/2020__

              -against-
                                                                        18 Cr. 697-2 (AT)
JOELKIN ROSARIO,
  a/k/a “Calma,”                                                            ORDER

                       Defendant.
ANALISA TORRES, District Judge:

        Defendant Joelkin Rosario having filed a letter to the Court regarding a request for
medical records and a pending administrative request for compassionate release, ECF No. 57, it
is hereby ORDERED that the Government provide a status update and its position regarding
Defendant’s letter by April 10, 2020.

       SO ORDERED.

Dated: April 8, 2020
       New York, New York
